Order and judgment (one paper), Supreme Court, Bronx County (Kenneth Thompson, J.), entered October 15, 2002, which denied and dismissed the petition to annul respondents’ determination to recalculate petitioner’s Medicaid reimbursement rate and recoup prior overpayments, unanimously affirmed, without costs.
Because the Medicaid overpayments to petitioner were the result of a computational error, and not an error in judgment, respondents’ retroactive determination to recoup the overpaid funds was not arbitrary and capricious or otherwise unlawful (see Matter of Westledge Nursing Home v Axelrod, 68 NY2d 862, 864-865 [1986]; Matter of Daleview v Axelrod, 62 NY2d 30 [1984]). Nor was the challenged administrative determination *364time-barred since it did not involve a change in established trend factors. The record does not support petitioner’s contention that the rates at which petitioner had been reimbursed prior to respondents’ recalculation had become final at the time of the disputed action, the audit of petitioner’s Medicaid reimbursement rates then still having been ongoing (see Matter of Westledge Nursing Home, 68 NY2d at 864). Concur— Tom, J.P., Andrias, Rosenberger and Williams, JJ.